Name: COMMISSION REGULATION (EEC) No 2743/93 of 5 October 1993 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  economic geography
 Date Published: nan

 6. 10. 93 Official Journal of the European Communities No L 248/7 COMMISSION REGULATION (EEC) No 2743/93 of 5 October 1993 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products certificates in Finland following an administrative reorga ­ nization which took place with effect from 1 September 1993 ; whereas Commission Regulation (EEC) No 1767/82 Q, as last amended by Regulation (EEC) No 1941 /93 (% should be amended accordingly, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1108/93 of 4 May 1993 laying down certain provisions for the application of the Bilateral Agreements on agriculture between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regula ­ tion (EEC) No 2071 /92 (3), and in particular Article 14 (7) thereof, Whereas the Community has signed with Finland a Bila ­ teral Agreement on agriculture ; whereas that Agreement includes, inter alia, an arrangement on reciprocal trade in cheese (4) ; Whereas the cheese mentioned in that Agreement must be accompanied by an IMA 1 certificate ; whereas it is necessary to change the name of the agency issuing such HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulation (EEC) No 1767/82, in the fourth column under the heading 'Finland', the name of the agency issuing the IMA 1 certificates is replaced by 'Elainlaakinta  ja elintarvikelaitos'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 113, 7. 5. 1993, p. 1 . (2) OJ No L 148, 28. 6. 1968, p. 13. (3) OJ No L 215, 30. 7. 1992, p. 64. 4) OJ No L 109, 1 . 5. 1993, p. 18 . 0 OJ No L 196, 5. 7. 1982, p. 1 . I6) OJ No L 176, 20. 7. 1993, p. 21 .